State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994), and we

                                ORDER this appeal DISMISSED.




                  Parraguirre     1/4) if


                  cc: Hon. Jerome T. Tao, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk
                       Joseph Michael Haycox




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 194,A    S.